The plaintiff owned a negro slave named Harry, and on 13th of September, 1850, the defendants insured his life for five years, at the amount of $500, by a policy of insurance, which contained the following clause: "In case the said slave shall die by means of any invasion, insurrection, *Page 127 
riot, or civil commotion, or of any military or usurped authority, or by the hands of justice, this policy shall be void, null, and of no effect."
During the year 1852, the slave Harry ranaway from the plaintiff, and a reward was offered by advertisement for his restoration. Afterwards, on a night of September of that year, a party of men, being patrols lawfully appointed in Martin County, went to a negro house, in that county, where the slave in question was found. They told him to submit, and he would not be hurt, but this he refused to do, and came to the door armed with a scythe-blade; this he did twice: then re-entered the house, and shut the door. He then opened the door and jumped out, with the blade of the scythe raised in a striking position. One of the patrol, standing in front of the door, about eighteen feet off, without saying anything to him, shot the slave in the right side, of which wound he died in a few minutes.
Upon consideration of the facts, as agreed to by the parties and submitted, his Honor was of opinion against the plaintiff, and gave judgment accordingly; from which judgment the plaintiff appealed to this Court.
We do not concur in the opinion of his Honor below. The death of the slave Harry does not come within any of the exceptions contained in the policy. It is not pretended that his death was occasioned, either from the want of proper medical aid, or by an invasion of the country. An insurrection is, by Mr. Worcester, in his Dictionary, defined to be a seditious rising against the government, (as in the case of Governor Dorr in Rhode Island); a rebellion; a revolt. Justice Blackstone, in his 4th volume, 147, says, a riot is where three or more persons actually do an *Page 128 
unlawful act, either with or without a common cause. To this Chitty, in his note, says, "the intention with which the parties assemble, or at least act, must be unlawful," and this qualification of Mr. Chitty is recognized by this Court, in the case of STATE v. STALCUP, 1 Ired. 30.
A commotion is defined, by the lexicographer above referred to, to be a tumult; and a tumult to be a promiscuous commotion in a multitude; an irregular violence; a wild commotion. A civil commotion, therefore, requires the wild or irregular action of many persons assembled together. There has not been, within our knowledge, any usurped civil power, and no military power but that recognized by the constitution. To die by the hands of justice is to die by some judicial sentence for the commission of some felony.
Let us now test this case by the definitions above stated The slave Harry was owned by the plaintiff, and was, at the time his death occurred, a runaway. The individual who shot him was one of the regular patrol, who were then engaged in discharging their proper duty, in their proper district; and finding the slave there, they endeavored to apprehend him, as it was their duty to do, and in the attempt made by him to escape he was killed. Here was no seditious rising against the government, nor was there any riot. The patrol were there for a lawful purpose; there was no tumult, nor any military or usurped power; nor did Harry die by any judicial judgment or proceedings. The plaintiff's case is not within any of the exceptions or conditions of his policy.
We cannot adopt the ingenious suggestion of the defendants' counsel, that the defendants intended to insure against what is called a natural death, as distinguished from a violent death. It is sufficient to say, such is not the contract.
Judgment reversed, and judgment here, according to the case agreed, for the plaintiff, for the sum of $500, with interest from the 1st of September, 1852. *Page 129